 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   NICHOLAS PATRICK,                                 No. 2:17-cv-1205 KJM CKD P
12                      Plaintiff,
13          v.                                         ORDER
14   PIERCE, et al.,
15                      Defendants.
16

17          Defendants have filed a motion to compel discovery responses and noticed the hearing for

18   July 3, 2019. (ECF No. 30.) Due to the court’s scheduling needs, the hearing will be continued.

19          The court further notes that in their motion, defendants state that they are excused from

20   the joint statement requirements of Local Rule 251. (Id. at 2; ECF No. 30-1 at 3 n.2.) However,

21   the required joint statement is excused only “(1) when there has been a complete and total failure

22   to respond to a discovery request or order, or (2) when the only relief sought by the motion is the

23   imposition of sanctions.” L.R. 251(e). Where the opposing party refuses to cooperate in the

24   preparation and execution of a joint statement, counsel for the moving party may file an affidavit

25   setting out their efforts to obtain a joint statement and the issues to be determined. L.R. 251(d).

26          Since defendants seek to compel discovery rather than the imposition of sanctions only,

27   they are not excused from filing a joint statement unless there has been “a complete and total

28   failure to respond.” Defendants allege that plaintiff has partially responded to their interrogatory
                                                       1
 1   requests and failed to sign or verify them. (ECF No. 30-1 at 3.) Although the Federal Rules of

 2   Civil Procedure may treat such deficiencies as a failure to respond for purposes of a motion to

 3   compel, an incomplete or unexecuted response is not “a complete and total failure to respond” as

 4   required to excuse a joint statement under the Local Rules. Accordingly, defendants are

 5   cautioned that if they fail to timely file a joint statement, or an affidavit if plaintiff fails to

 6   cooperate, the hearing will be dropped and the motion denied without prejudice. L.R. 251(a).

 7             Accordingly, IT IS HEREBY ORDERED that:

 8             1. The July 3, 2019 hearing on defendants’ motion to compel is continued to July 10,

 9   2019, at 10:00 a.m.

10             2. The defendants shall file a joint statement or appropriate affidavit at least seven days

11   before the hearing or the hearing will be dropped and the motion dismissed without prejudice.

12   Dated: June 11, 2019
                                                          _____________________________________
13
                                                          CAROLYN K. DELANEY
14                                                        UNITED STATES MAGISTRATE JUDGE

15

16   13:patr1205.mtc.continue

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
